 



EXHIBIT 10.4.3
EXECUTION COPY
 
 
LETTER OF CREDIT AND
REIMBURSEMENT AGREEMENT
by and between
DENALI SPECTRUM OPERATIONS, LLC,
as Borrower,
and
CRICKET COMMUNICATIONS, INC.,
as Letter of Credit Provider
Dated as of February 21, 2008
 
 

 



--------------------------------------------------------------------------------



 



LETTER OF CREDIT AND
REIMBURSEMENT AGREEMENT
     This LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT, dated as of February 21,
2008 (this “Agreement”), is entered into by and between DENALI SPECTRUM
OPERATIONS, LLC a Delaware limited liability company (“Borrower”) and CRICKET
COMMUNICATIONS, INC., as provider of the Letters of Credit referred to herein
(in such capacity and together with its successors in such capacity, “Lender”).
RECITALS
     WHEREAS, Lender owns a non-controlling interest in Denali Spectrum, LLC
(“Denali”).
     WHEREAS, Lender has entered into a Credit Agreement dated as of July 13,
2006 (as amended, the “Credit Agreement”) with Denali Spectrum License, LLC (a
wholly owned subsidiary of Denali, “Denali License”), as borrower, and Denali,
as guarantor, for purposes which include facilitating the Build-Out and
operation of License Systems.
     WHEREAS, Denali License and Denali have entered into a Security Agreement
in favor of Lender dated as of July 13, 2006 (as amended, the “Security
Agreement”).
     WHEREAS, Denali License, Denali and Lender have entered into a Pledge
Agreement dated as of July 13, 2006 (as amended, the “Pledge Agreement”) in
connection with the perfection of the security interest granted in the
membership interests of their Subsidiaries.
     WHEREAS, Borrower is a wholly owned subsidiary of Denali License. On
November 20, 2006, Borrower executed a Borrower Subsidiary Guaranty, pursuant to
which it guaranteed Denali License’s obligations under the Credit Agreement, and
a Security Agreement Supplement, pursuant to which it became an additional
grantor under the Security Agreement.
     WHEREAS, Borrower has entered into, and intends to enter into, real
property leases, system equipment purchase agreements and other agreements and
arrangements with third parties in connection with the Build-Out and operation
of the License Systems. In connection with certain of these agreements (such
agreements, “Required LC Support Agreements”), Borrower is obligated to provide
stand-by letters of credit or other forms of security in support of its
performance obligations thereunder.
     WHEREAS, Section 6.19(e)(B) of the Credit Agreement prohibits any Loan
Party from holding out the credit of Lender as being able to satisfy the
obligations of such Loan Party or any of its Subsidiaries, unless expressly
agreed to by Lender in writing.
     WHEREAS, pursuant to Section 6.19(e)(B) of the Credit Agreement, Lender has
agreed to allow Borrower to post stand-by letters of credit procured by Lender
to secure certain obligations of Borrower in connection with the Required LC
Support Agreements, upon the terms and conditions hereinafter set forth.

-1-



--------------------------------------------------------------------------------



 



     WHEREAS, in order to satisfy the obligations of Borrower under the Required
LC Support Agreements to post stand-by letters of credit, Borrower has requested
that Lender procure letters of credit from third party financial institutions.
     WHEREAS, Borrower and Lender have entered into that certain Preliminary
Letter of Credit and Reimbursement Agreement as of January 15, 2008 (the
“Preliminary Agreement”) with respect to a letter of credit with a Stated Amount
of $345,000, drawn in favor of Evergreen Palmer, LLC, as account beneficiary
(the “Initial Letter of Credit”). The parties intend that the Preliminary
Agreement be superseded and replaced by this Agreement, and that the Initial
Letter of Credit be governed by the terms and conditions contained herein.
     WHEREAS, the parties agree that no regulatory approval of this Agreement is
required.
AGREEMENT
     NOW THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto hereby agree as follows:
ARTICLE I.
DEFINITIONS AND RULES OF CONSTRUCTION
SECTION 1.1 Definitions.
     The following capitalized terms, when used in this Agreement, shall have
the following meanings:
     “Aggregate LC Stated Amount” means, as of any time, the aggregate Stated
Amount of all Letters of Credit then issued and outstanding that have been
provided pursuant to this Agreement or the Preliminary Agreement.
     “Agreement” is defined in the Preamble hereto.
     “Available LC Commitment Amount” means (a) at any time and from time to
time during the LC Facility Availability Period, the LC Commitment Amount at
such time minus the sum of (i) the Aggregate LC Stated Amount at such time plus
(ii) the aggregate amount of LC Loans outstanding at such time, plus, without
duplication, (iii) the aggregate Reimbursement Obligations outstanding at such
time and (b) at any time after the LC Facility Availability Period, zero.
     “Borrower” is defined in the Preamble hereto.
     “Credit Agreement” is defined in the Recitals hereto.
     “Denali” is defined in the Recitals hereto.
     “Denali License” is defined in the Recitals hereto.

-2-



--------------------------------------------------------------------------------



 



     “Drawing Date” means the date a Drawing Payment is made.
     “Drawing Payment” means any payment by the issuer of a Letter of Credit
honoring a drawing under such Letter of Credit.
     “Expiration Date” has the meaning given to such term in the applicable
Letter of Credit.
     “Initial Letter of Credit” is defined in the Recitals hereto.
     “LC Beneficiary” means (a) the account beneficiary under any Letter of
Credit issued in accordance with this Agreement or the Preliminary Agreement, or
(b) any permitted assignee or permitted transferee of any such beneficiary with
respect to the rights of such beneficiary under a Letter of Credit.
     “LC Commitment Amount” is defined in Section 2.2.
     “LC Facility Availability Period” means the period from the date hereof
until the date that is seven days prior to the LC Facility Maturity Date.
     “LC Facility Maturity Date” means the earliest of (a) the Maturity Date,
(b) the date the Reimbursement Obligations or any other Borrower Obligations are
accelerated in accordance with the terms hereof or of the Credit Agreement and
(c) the date on which Letters of Credit are no longer available to Borrower
pursuant to this Agreement.
     “LC Loans” is defined in Section 2.7.
     “Lender” is defined in the Preamble hereto.
     “Letters of Credit” is defined in Section 2.1, and shall include the
Initial Letter of Credit.
     “Pledge Agreement” is defined in the Recitals hereto.
     “Preliminary Agreement” is defined in the Recitals hereto.
     “Reimbursement Obligation” means Borrower’s obligation to pay Lender an
amount equal to any and all Drawing Payments, as provided in Section 2.7,
including any interest payment obligation in connection therewith.
     “Required LC Support Agreements” is defined in the Recitals hereto.
     “Security Agreement” is defined in the Recitals hereto.
     “Stated Amount” means, with respect to any Letter of Credit, the total
amount available to be drawn thereunder in accordance with the terms of such
Letter of Credit.
SECTION 1.2 Rules of Construction.

-3-



--------------------------------------------------------------------------------



 



     (a) All capitalized terms not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.
     (b) The rules of interpretation set forth in Section 1.2 of the Credit
Agreement shall apply to this Agreement.
SECTION 1.3 Status of this Agreement. The parties hereto intend that this
Agreement be a “Loan Document” as defined under the Credit Agreement, and that,
accordingly, Borrower’s obligations under this Agreement be secured by the
Security Agreement and the Pledge Agreement, and be guaranteed by Denali and
each Subsidiary of Denali License.
ARTICLE II. LETTER OF CREDIT FACILITY
SECTION 2.1 Procurement of Letters of Credit. Subject to the terms and
conditions hereof and in reliance upon the representations and warranties set
forth in the Credit Agreement, Lender (x) agrees to use reasonable efforts to
procure letters of credit from third party financial institutions (each, a
“Letter of Credit” and, collectively, the “Letters of Credit”), extensions of
existing Letters of Credit and increases or decreases in the Stated Amounts
thereof, upon the written request of Borrower from time to time during the LC
Facility Availability Period, and (y) if so procured, consents to Borrower
holding out the credit of Lender as being able to satisfy Borrower’s obligations
to the extent expressly set forth in such Letters of Credit. Subject to the
terms and conditions contained herein and in the Credit Agreement, Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
Borrower may, during the LC Facility Availability Period, request Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. To request the issue, renewal, replacement or extension of
any Letter of Credit, or an increase or decrease in the Stated Amount of any
Letter of Credit, Borrower shall notify Lender in writing of:
     (a) the particulars of the Letter of Credit to be issued or the specific
Letter of Credit to be renewed or extended or the Stated Amount thereof that is
to be increased or decreased;
     (b) the proposed issue date (which shall be a Business Day) or proposed
date of any requested change in Stated Amount, as applicable;
     (c) the expiration date of any Letter of Credit to be issued, renewed or
extended, provided that the expiration date of each Letter of Credit (i) shall
not exceed twelve months after the date of initial issuance unless Lender shall
have approved in writing such expiry date and (ii) shall be on or prior to the
expiration of the LC Facility Availability Period;
     (d) the Stated Amount of such Letter of Credit or amount of such increase
or decrease, provided that (i) the Stated Amount of any requested Letter of
Credit or any requested increase in Stated Amount of any existing Letter of
Credit shall in no circumstances exceed the then applicable Available LC
Commitment Amount, (ii) the requested Stated Amount of such Letter of Credit
shall be equal to or greater than

-4-



--------------------------------------------------------------------------------



 



$50,000 unless Lender shall have approved in writing such smaller amount and
(iii) all Letters of Credit shall be denominated in U.S. Dollars;
     (e) with respect to the issuance of a new Letter of Credit, the name and
address of the proposed beneficiary under such Letter of Credit and the
documents to be presented by such beneficiary in case of any drawing thereunder;
     (f) the provisions of the applicable Required LC Support Agreement
requiring the issuance, extension or change in Stated Amount of such Letter of
Credit; and
     (g) such other matters as Lender may reasonably require.
SECTION 2.2 Letter of Credit Commitment.
     (a) The Aggregate LC Stated Amount shall not exceed at any time $7,500,000
(Seven Million Five Hundred Thousand Dollars), or if such amount is reduced
pursuant to Section 2.2.(b), such lower amount (such amount, as may be reduced
from time to time, the “LC Commitment Amount”).
     (b) Either Borrower or Lender may in its sole discretion, from time to time
upon two Business Days written notice to the other party, permanently reduce, or
cancel in its entirety, the LC Commitment Amount, provided that, the LC
Commitment Amount may not be reduced or canceled if, after giving effect to such
reduction or cancellation, the Aggregate LC Stated Amount of all Letters of
Credit then outstanding, together with all then outstanding LC Loans and,
without duplication, Reimbursement Obligations under the Letters of Credit,
would exceed the LC Commitment Amount. Once reduced or canceled, the LC
Commitment Amount may not be increased or reinstated without the written
approval of Lender in its sole discretion.
SECTION 2.3 Reduction and Reinstatement of Stated Amount. The Stated Amount of
each Letter of Credit shall be reduced as expressly provided in such Letter of
Credit and by the amount of Drawing Payments made in respect thereof. Once so
reduced, the Stated Amount of any Letter of Credit shall not be reinstated
except (a) with the prior written consent of Lender, and (b) upon payment by
Borrower of the LC Loan corresponding to such Drawing Payment and satisfaction
of the conditions for an increase in the Stated Amount of a Letter of Credit set
forth in Section 2.5.
SECTION 2.4 Availability. Borrower shall not request the issue, renewal,
replacement or extension of any Letter of Credit, or any increase in Stated
Amount, until such time (or a reasonable period before such time) as required
under the applicable Required LC Support Agreement, as notified by Borrower to
Lender in writing. Lender shall be under no obligation to use reasonable efforts
to procure a Letter of Credit if:
     (a) any order, judgment or decree of any Governmental Entity or arbitrator
shall by its terms purport to enjoin or restrain the issuance of such Letter of
Credit by Lender’s proposed issuer, or any Applicable Law or any guideline,
directed duty, request

-5-



--------------------------------------------------------------------------------



 



or directive (whether or not having the force of law) from or agreement with any
Governmental Entity with jurisdiction over such proposed issuer or Lender shall
prohibit, or request that such issuer refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular, or shall impose upon
such issuer with respect to such Letter of Credit any restriction, reserve or
capital requirement or any unreimbursed loss, cost or expense;
     (b) the issuance of such Letter of Credit would violate any Applicable Law
or guideline, directed duty or request of or agreement with any Governmental
Entity (whether or not having the force of law) or one or more policies of
Lender’s proposed issuer; or
     (c) such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder.
SECTION 2.5 Conditions Precedent. Lender shall not be required to seek the
issuance or extension of any Letter of Credit or increase in any Stated Amount
of a Letter of Credit unless, as of the date of such issuance, extension or
increase, each of the conditions set forth in paragraphs (i) through (vi) and
paragraph (ix) of Section 2.4(a) of the Credit Agreement has been satisifed to
Lender’s satisfaction, provided that, the term “Funding Date” referred to in
paragraph (ix) thereof shall be deemed to refer to the date of issuance or
extension of the Letter of Credit or increase in Stated Amount, as applicable.
Each request for the issuance or extension of a Letter of Credit or increase in
any Stated Amount of a Letter of Credit submitted by Borrower to Lender shall be
deemed to be a representation and warranty that such conditions have been
satisfied on and as of the date of such request. Lender agrees that no consent
from any Governmental Entity is required with respect to this Agreement or the
transactions contemplated hereby.
SECTION 2.6 Use of the Letters of Credit. Borrower shall deliver each Letter of
Credit (or a notice of extension of or change in the Stated Amount thereof) to
the relevant LC Beneficiary to the extent permitted by the terms of this
Agreement and in accordance with the applicable Required LC Support Agreement.
SECTION 2.7 LC Loans and Reimbursement. Lender shall notify Borrower of any
Drawing Payment under a Letter of Credit after becoming aware that such Drawing
Payment has been made; provided, however, that Lender’s failure to provide such
notification shall not relieve Borrower of its Reimbursement Obligation with
respect to such Drawing Payment. Not later than three Business Days after Lender
notifies Borrower of a Drawing Payment, Borrower shall reimburse Lender in an
amount equal to the amount of such Drawing Payment. Lender shall reimburse the
issuer of such Letter of Credit for such Drawing Payment as soon as reasonably
practicable following Lender’s receipt in immediately available funds of the
amount of such Drawing Payment from Borrower (provided, that, nothing herein
shall restrict Lender from reimbursing such issuer at any earlier time or
permitting such Drawing Payment to be made or reimbursed from cash collateral
posted by Lender, in Lender’s sole discretion). From and after the Drawing Date
until payment in full, such Reimbursement Obligation (excluding the

-6-



--------------------------------------------------------------------------------



 



obligation to pay interest pursuant to Section 2.9) shall be deemed to
constitute an LC Loan (each, an “LC Loan” and, collectively, the “LC Loans”).
SECTION 2.8 LC Facility Maturity Date. On the LC Facility Maturity Date,
Borrower shall pay the entire remaining balance of any and all LC Loans in full
and return any and all outstanding Letters of Credit to Lender for cancellation
by the issuer thereof.
SECTION 2.9 LC Loan Interest. Borrower shall pay interest on each LC Loan in an
amount equal to the greater of (x) 10% per annum with respect to the outstanding
principal amount of such LC Loan and (y) the amount of interest, if any, payable
by Lender with respect to its obligation to reimburse the issuer of such Letter
of Credit for the applicable Drawing Payment (including interest, if any,
accruing after the date of Borrower’s repayment of such LC Loan) plus a mark-up
of 25% on the amount of interest payable. Borrower shall pay Lender any and all
accrued interest (a) on the last Business Day of each calendar month and (b) on
the LC Facility Maturity Date.
SECTION 2.10 Reimbursement Obligation Absolute. The Reimbursement Obligation of
Borrower for each Drawing Payment shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement and the Credit Agreement under and without regard to any
circumstances, including, (a) any lack of validity or enforceability of any of
the Loan Documents, (b) any amendment or waiver of or any consent to departure
from all or any terms of any of the Loan Documents, (c) the existence of any
claim, setoff, defense or other right which Borrower may have at any time
against the applicable LC Beneficiary or any transferee of any Letter of Credit
(or any Persons for whom the applicable LC Beneficiary or transferee may be
acting), Lender, or any other Person, whether in connection with this Agreement,
the transactions contemplated herein, any Loan Document or in any unrelated
transaction, (d) any breach of contract or dispute among or between Borrower,
Lender, or any other Person, (e) any demand, statement, certificate, draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect, (f) payment by the issuer under a
Letter of Credit against presentation of any demand, statement, certificate,
draft or other document which does not comply with the terms of such Letter of
Credit, (g) any non-application or misapplication by the applicable LC
Beneficiary of the proceeds of any Drawing Payment under a Letter of Credit or
any other act or omission of the LC Beneficiary in connection with a Letter of
Credit, (h) any extension of time for or delay, renewal or compromise of or
other indulgence or modification to the Drawing Payment granted or agreed to by
the issuer thereof of Lender, with or without notice to or approval by Borrower,
or (i) any other circumstances or happenings whatsoever relating to Borrower or
such Reimbursement Obligation, whether or not similar to any of the foregoing,
including any failure of an LC Beneficiary or any other Person to perform or
observe any agreement, whether express or implied, or any duty, liability or
obligation arising out of or in connection with the Loan Documents or other
agreements to which each is a party.
SECTION 2.11 Commercial Practices. Borrower assumes all risks of the acts or
omissions of the LC Beneficiary with respect to the use of a Letter of Credit.
Borrower agrees that neither Lender nor any of its directors, officers,
employees or Affiliates shall be liable or responsible for:

-7-



--------------------------------------------------------------------------------



 



(a) the use which may be made of a Letter of Credit or for any acts or omissions
of the LC Beneficiary in connection therewith, (b) any reference which may be
made to this Agreement or to a Letter of Credit in any agreements, instruments
or other documents, (c) the validity, sufficiency or genuineness of any
documents, or of any endorsement(s) thereon, even if such documents should in
fact prove to be in any or all respects invalid, insufficient, fraudulent or
forged or any statement therein prove to be untrue or inaccurate in any respect
whatsoever, (d) payment by the issuer of a Letter of Credit against presentation
of documents which do not strictly comply with the terms of a Letter of Credit,
including failure of any documents to bear any reference or adequate reference
to such Letter of Credit and failure of the issuer of such Letter of Credit to
make any investigation (regardless of any notice or information received by the
issuer), or (e) any other circumstances whatsoever in making or failing to make
payment under a Letter of Credit, by the issuer thereof or otherwise.
ARTICLE III.
DEFAULTS AND REMEDIES
SECTION 3.1 Acceleration. In the case of an Event of Default described in
Section 7.1(c) of the Credit Agreement, the outstanding Reimbursement
Obligations shall become due and payable immediately without further action or
notice. If any other Event of Default occurs and is continuing, Lender may
declare all the Obligations hereunder (including all Reimbursement Obligations)
to be due and payable immediately. Upon any such declaration, the Reimbursement
Obligations hereunder shall become due and payable immediately.
SECTION 3.2 Other Remedies.
     (a) If an Event of Default occurs and is continuing, Lender may pursue any
available remedy to collect the payment of Borrower Obligations hereunder
(including all Reimbursement Obligations) or enforce the performance of this
Agreement.
     (b) Upon the occurrence and during the continuation of an Event of Default,
Lender shall not be obligated to issue any additional Letters of Credit or
increase the Stated Amount of any existing Letter of Credit, or make any
payments.
ARTICLE IV.
MISCELLANEOUS
SECTION 4.1 Representations and Warranties. Borrower represents and warrants
that:
     (a) the conditions set forth in paragraphs (i) through (vi) of
Section 2.4(a) of the Credit Agreement have been satisfied as of the date
hereof;
     (b) the representations and warranties of the Loan Parties contained in
Section 5 of the Credit Agreement are true and correct in all material respects
as of the date hereof as though then made (except for those representations and
warranties which refer to facts existing at a specific earlier date, in which
case such representation and warranties shall have been true and correct in all
material respects as of such earlier date), except for representations and
warranties which are qualified as to materiality or material

-8-



--------------------------------------------------------------------------------



 



adverse effect, which are true and correct in all respects at and as of the date
hereof (except for those representations and warranties which refer to facts
existing at a specific earlier date, in which case such representations and
warranties shall have been true and correct in all respects as of such earlier
date) except, in each case, where such representations and warranties are not or
were not true and correct in all material respects (or in all respects, as
applicable) as of the applicable date due to any breach by Lender or one of its
Subsidiaries or other Affiliates (whether as lender, the Management Company or
otherwise) of its obligations or any action or inaction consented to by Lender
or one of its Subsidiaries or other Affiliates;
     (c) each Loan Party is in compliance in all material respects with the
covenants set forth in Section 6 of the Credit Agreement, and, in the case of
Denali, Section 3, and, in the case of Borrower and the other Borrower
Subsidiaries, with the covenants in the guaranty executed pursuant to
Section 3.7 of the Credit Agreement, except, in each case, where the failure to
comply with any such covenant was caused by Lender or one of its Subsidiaries or
other Affiliates (whether as lender, the Management Company or otherwise) or
consented to by Lender or one of its Subsidiaries or other Affiliates;
     (d) Borrower has taken all action necessary to authorize it to incur the
reimbursement and other obligations contained herein, and this Agreement is
permitted under the terms of Borrower’s limited liability company agreement and
the organizational documents of Borrower, and does not conflict with or result
in a breach of the terms, conditions or provisions of, or constitute a default
under, Borrower’s limited liability company agreement or any other material
agreement to which Borrower is a party or by which it is bound; and
     (e) no Event of Default (or other event that if not timely cured or
corrected would, with the giving of notice or passage of time or both, result in
an Event of Default) has occurred or is continuing.
SECTION 4.2 Preliminary Agreement. The parties hereby acknowledge and agree that
the Preliminary Agreement is superseded and replaced by this Agreement and shall
have no further effect, and that the Initial Letter of Credit shall be deemed to
be a “Letter of Credit” for all purposes hereunder, in each case with effect
from the date hereof.
SECTION 4.3 Payments. All payments or deposits by Borrower shall be made in U.S.
Dollars in same day funds, without defense, setoff or counterclaim, free of any
restriction or condition, and delivered to Lender not later than Noon (Pacific
time) on the due date. Funds received by Lender after that time on such due date
shall be deemed to have been paid by Borrower on the next succeeding Business
Day. Whenever any payment to be made hereunder shall be stated to be due on a
day other than a Business Day, such payment may be made on the next succeeding
Business Day and such extension of time shall in such case be included in
computing interest, if any, in connection with such payment.
SECTION 4.4 Highest Lawful Rate. Anything herein to the contrary
notwithstanding, the obligations of Borrower hereunder shall be subject to the
limitation that payments of interest

-9-



--------------------------------------------------------------------------------



 



shall not be required, for any period for which interest is computed hereunder,
to the extent that contracting for or receipt thereof would be contrary to
provisions of any Applicable Law to Lender limiting the highest rate of interest
that may be lawfully contracted for, charged or received by Lender, as
determined by a final Judgment of a court of competent jurisdiction. Any
interest paid in excess of such highest rate shall be applied to the principal
balance of the Borrower Obligations.
SECTION 4.5 Modification and Waiver. No amendment, modification or alteration of
the terms or provisions of this Agreement shall be binding unless the same shall
be in writing and duly executed by the parties hereto. The parties by mutual
written agreement may (a) extend the time for the performance of any of the
obligations or other acts of a party hereto, (b) waive any inaccuracies in the
representations and warranties in any document delivered pursuant hereto, or
(c) waive compliance with any of the agreements or conditions contained herein.
Any agreement on the part of a party hereto to any such extension or waiver
shall only be valid if set forth in an instrument in writing signed on behalf of
such party. No waiver by Lender in any one case shall require Lender to give any
subsequent waiver.
SECTION 4.6 Severability. In case any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect by a court or other authority of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein and,
in lieu of each such illegal, invalid or unenforceable provision, there shall be
added automatically as a part of this Agreement a provision as similar in terms
to such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable, it being the intent of the parties to maintain the
benefit of the bargain for all parties. In addition, Section 8.12 of the Credit
Agreement is incorporated herein by reference thereto and is made a part of this
Agreement (replacing each reference to “Credit Agreement” therein with
“Agreement”).
SECTION 4.7 Expenses. Except as specifically provided in the Credit Agreement,
each party hereto shall pay all costs and expenses incurred by it or on its
behalf in connection with this Agreement and the transactions contemplated
hereby, including, without limiting the generality of the foregoing, fees and
expenses of its own consultants, accountants and counsel. Notwithstanding the
foregoing, Borrower shall pay, immediately when due, all present and future
stamp and other like duties and applicable taxes, if any, to which this
Agreement may be subject or give rise.
SECTION 4.8 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
and all of which shall constitute the same instrument.
SECTION 4.9 Headings. The descriptive headings in this Credit Agreement are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Credit Agreement.

-10-



--------------------------------------------------------------------------------



 



SECTION 4.10 Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York applicable to agreements made
and to be performed wholly within such jurisdiction.
SECTION 4.11 FCC Matters. Notwithstanding anything in this Agreement to the
contrary, no action shall be taken by Lender under Article III hereof or
otherwise that would, as a discrete action or in concert with other related
actions, constitute or result in any assignment or transfer of control, whether
de jure or de facto, direct or indirect, of any (a) License or (b) FCC auction
applicant, FCC license applicant, or FCC regulated business, if such assignment
or transfer of control would require under then existing Applicable Law
(including FCC Rules) the prior approval of the FCC, without first obtaining
such approval of the FCC.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            DENALI SPECTRUM OPERATIONS, LLC
as Borrower           By:   Denali Spectrum License, LLC,
Its sole member             By:   Denali Spectrum, LLC,
Its sole member             By:   Denali Spectrum Manager, LLC,
Its Manager             By:   Doyon, Limited
Its Manager             By:   /s/ Allen M. Todd         Name:   Allen M. Todd   
    Title:   Gen. Counsel & Asst. Sec.        CRICKET COMMUNICATIONS, INC.
as Lender
      By:   /s/ Stefan C. Karnavas         Name:   Stefan Karnavas        
Title:   Vice President and Treasurer     

-12-